DETAILED ACTION
This action is in reply to papers filed 4/18/2022. Claims 28-51 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190062450A1, Published 2/28/2019.

  Drawings
The objection to Fig. 11 is withdrawn in view of replacement Fig. 11.
       
         Claim Objections
The objections to claims 37, 47 and 51 are withdrawn in view of amendments made to each of said claim. 

                                                               Maintained Rejections
The 112 (b) rejection of claims 47 and 51 are maintained. Applicant’s arguments are addressed below.  


         Withdrawn Rejections
The 112 (a) rejection of claims 32, 35, 37, 38, 39, 41 and 42 is withdrawn in view of amendments to independent claim 28.
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 11, filed 4/18/2022, with respect to the 35 U.S.C §101(a)(2) rejection of claims 28-31, 33, 40, 43-46, 48 and 50-51 as being anticipated by Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015) have been fully considered. The 102 (a)(2) rejection of claims 28-31, 33, 40, 43-46, 48 and 50-51 has been withdrawn. It is noted that the rejection has been withdrawn as independent claim 28 has been amended. 
 Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 11, filed 4/18/2022, with respect to the 35 U.S.C §103(a) rejection of claim 32 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view of Tamaskovic et al. (PgPub 20150284463A1, Published 10/8/2015) have been fully considered. The 103 (a) rejection of claim 32 has been withdrawn. It is noted that the rejection has been withdrawn as independent claim 28 has been amended. 
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 12, filed 4/18/2022, with respect to the 35 U.S.C §103(a) rejection of claim 34 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view of Gillies (WO2010117448A2, Published 10/14/2010) have been fully considered. The 103 (a) rejection of claim 34 has been withdrawn. It is noted that the rejection has been withdrawn as independent claim 28 has been amended.
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 12 filed 4/18/2022, with respect to the 35 U.S.C §103(a) rejection of claim 35 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view of Shin et al. (PgPub US20110038865A1, published 2/17/2011) and Wildbaum et al. (WO2007094005A2, Published 8/23/2007) have been fully considered. The 103 (a) rejection of claim 35 has been withdrawn. It is noted that the rejection has been withdrawn as independent claim 28 has been amended.
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 12, filed 4/18/2022, with respect to the 35 U.S.C §103(a) rejection of claims 36-37 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view Thompson et al. (WO2010014629A1, Published 12/11/2008) and Stone et al (Oncoimmunology. 2012 Sep 1; 1(6): 863–873.) have been fully considered. The 103 (a) rejection of claims 36-37 has been withdrawn. It is noted that the rejection has been withdrawn as independent claim 28 has been amended.
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 12, filed 4/18/2022, with respect to the 35 U.S.C §103(a) rejection of claim 49 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view of Savelyevaet al. (PgPub US20160015796A1, Filed 3/11/2014) have been fully considered. The 103 (a) rejection of claim 49 has been withdrawn. It is noted that the rejection has been withdrawn as independent claim 28 has been amended. 


                    Maintained Rejection(s)
                                                    Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47 and 51 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejections are maintained for the reasons advanced on pgs. 8-9 of the previous office action and will not be reiterated herein. 

Applicant’s Arguments/Response to Arguments
Applicant argues: At Pg. 11, Applicant states that the amendments made to each of claim 47 and 51 render the rejections moot. 
In Response: Applicant’s arguments are not found persuasive. With respect to claim 47, the amendments have not resolved Examiner’s position that the cells obtained in (iv) are not the same cells recited in the preamble. That is, the cells in the preamble are TAA presenting cells, whereas those in (iv) have an “enhanced ability” to present TAAs. These cells are not the same.  With respect to claim 51, the claim still recites the unclear phrase “in particular…..”

Rejections Necessitated by  Amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Amended claim 28 is copied below. 

    PNG
    media_image1.png
    769
    1057
    media_image1.png
    Greyscale

Problematic in the claim above is that no support can be found for a proteinic domain comprising an amino acid sequence….  or a homologous variant thereof variant thereof wherein said variant has an amino acid sequence which is at least 90% identical to the original amino acid sequence and which binds to and has specificity for said tumor-associated antigen. The specification fails to teach the binding of the proteinic domain or a variant thereof to the tumor associated antigen. Indeed, a plain reading of the claim shows that in (i) it is the antibody domain that is specific (i.e. binds to) to the tumor-associated antigen.  Note also that in (ii) the functionality of the proteinic domain is to “anchor” the EVIR, which is presumed to be what is recited in (i). Nevertheless, Examiner notes that Applicant does not provide where support can be found in ‘Remarks’.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003) and In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). (Refer to MPEP 2163.02). The proscription against the introduction of new matter in a patent application  serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
Applicant, thus, should amend these claims or convincingly demonstrate support. Note that all subsequent claims have been included in this rejection as they depend from independent claim 28. 

        Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claim(s) 28-31, 33, 40, 43-46, 48 and 50-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015, previously cited) in and Berns et al. (WO2004012817A2, Published 2/12/2004).

Claim interpretation: Per MPEP 2111 (II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. In this regard, the preamble of claim 28- a recombinant extra-cellular vesicle internalizing receptor (EVIR) is not construed as being significant to the claim construction of claim 28. The rejection below is made in view of this interpretation.   

Regarding claim 51, Jensen teaches a method of treating a patient having cancer cells expressing a tumor antigen (Pg. 2, para. 11), wherein said method comprises administering an effective amount of a pharmaceutical composition (as in claim 48) (Pg. 23, para. 211) comprising hematopoietic stem cells (as in claim 45 (i) and as in claim 46) comprising a vector (as in claim 43) (Pg. 17,para. 146)  comprising an isolated nucleic acid (as in claim 40) coding for a (i) a chimeric antigen receptor that comprises an antigen binding domain, as in claim 28 (i), that binds to the tumor antigen expressed on the cancer cell, wherein the domain is a scFv (as in claim 29) (Pg. 13, para. 109-110) and (ii) a genetic tag (i.e. proteinic domain), wherein the genetic tag is expressed on the surface of the cancer cells (Pg. 9,para. 60; Pg. 22, para. 199). Jensen adds that the expression of the genetic tag allows identification, detection, selection, and ablation of cells expressing the transgene and the genetic tag (Abstract). In a specific embodiment, Jensen teaches the genetic tag is a growth factor receptor (Pg. 10, para. 72). Jensen explains that a genetic tag comprises a transmembrane domain (Pg. 10, para. 65), operably linked to a polynucleotide coding for an intracellular signaling region (Pg. 15, para. 132), and a peptide that enhances surface expression of the genetic tag, such as a leader peptide (Pg. 10, para. 67).  
Note that this teaching by Jensen meets the limitation of a ‘kit’, as recited in claim 50, as the term ‘kit’ does not imbue any structural limitation on the limitations of claim 28 and as such, is not patentably distinct from claim 28. Continuing, Jensen teaches the extracellular domain comprises a sequence of an antibody, or a fragment thereof, specific for HER2 (as in claim 30) or CEA (as in claim 31) or GD2 (as in claim 33) (Pg. 12-13, para. 104). Jensen teaches the nucleic acid can further comprise genes that can improve the efficacy of therapy by promoting the viability and/or function of transferred T cells  (as in claim 44); or they can incorporate functions that improve the safety of immunotherapy (Pg. 18, para. 158-159).
However, Jensen fails to teach the genetic tag comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 31, SEQ ID NO: 35, SEQ ID NO: 36, SEQ ID NO: 37, and SEQ ID NO: 41 or a homologous variant thereof variant thereof wherein said variant has an amino acid sequence which is at least 90% identical to the original amino acid sequence and which binds to and has specificity for said tumor-associated antigen (as further in claim 28). 
Before the effective filing date of the claimed invention, Berns et al. taught the use of inhibitors directed against the expressed proteins as well as the murine genes and/or their human orthologues listed in Table 1 for the preparation of a therapeutic composition for the treatment of cancer, in particular for the treatment of solid tumors of lung, colon, breast, prostate, ovarian, and pancreas as well as leukemia and lymphoma (Abstract). The alignment between SEQ ID NO:  41 (Qy, query) and the inhibitor (SEQ ID NO: 28) taught by Berns et al. (Db, database) is provided below.  
RESULT 4
ADK13881
ID   ADK13881 standard; protein; 417 AA.
XX
AC   ADK13881;
XX
DT   15-JUN-2007  (revised)
DT   06-MAY-2004  (first entry)
XX
DE   Murine Selp1 (selectin, platelet [p-selectin ligand) protein.
XX
KW   inhibitor; cancer; cytostatic; antiinflammatory; solid lung tumour;
KW   colon; breast; prostate; ovary; pancreas; leukaemia; lymphoma;
KW   inflammatory disorder; gene therapy; antisense; RNA interference; murine;
KW   mouse; Selp1; selectin platelet; p-selectin ligand; BOND_PC;
KW   unnamed protein product; unnamed protein product [Mus musculus].
XX
OS   Mus sp.
XX
CC PN   WO2004012817-A2.
XX
CC PD   12-FEB-2004.
XX
CC PF   31-JUL-2003; 2003WO-EP008470.
XX
PR   31-JUL-2002; 2002EP-00078143.
PR   19-AUG-2002; 2002US-00224524.
XX
CC PA   (KYLI-) KYLIX BV.
XX
CC PI   Van Lohuizen MMS,  Berns AJM,  Martins CP,  Mikkers HMM,  Lenz JR;
CC PI   Lund AH,  De Koning JP;
XX
DR   WPI; 2004-157022/15.
DR   N-PSDB; ADK13880.
DR   PC:NCBI; gi74182335.
XX
CC PT   Inhibitor compounds of expressed proteins of murine genes and/or their 
CC PT   human orthologs, useful for treating inflammatory diseases and cancer 
CC PT   disorders such as solid tumors, leukemias and lymphomas.
XX
CC PS   Claim 14; SEQ ID NO 28; 280pp; English.
XX
CC   The invention relates to a novel inhibitor compound directed against the 
CC   expressed proteins or the transcription product (mRNA) of a murine gene 
CC   and/or its human orthologue and useful in the treatment of cancer. The 
CC   compound of the invention demonstrates cytostatic and antiinflammatory 
CC   activities and may be useful for the preparation of a therapeutic 
CC   composition for the treatment of cancer, in particular for the treatment 
CC   of solid tumours of the lung, colon, breast, prostate, ovary and 
CC   pancreas, as well as leukaemia and lymphoma. Furthermore, the methods of 
CC   the invention may be utilised to treat inflammatory disorders, as well as
CC   during gene therapy, antisense therapy and RNA interference procedures. 
CC   The current sequence is that of the murine Selp1 (selectin, platelet [p-
CC   selectin ligand) protein of the invention.
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 417 AA;

  Query Match             98.7%;  Score 1491;  DB 5;  Length 417;
  Best Local Similarity   93.7%;  
  Matches  297;  Conservative    0;  Mismatches    0;  Indels   20;  Gaps    1;

Qy          1 IATTDPTAPGTGGTAVGMLSTDSATQWSLTSVETVQPASTEVETSQPAPMEAETSQPAPM 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 IATTDPTAPGTGGTAVGMLSTDSATQWSLTSVETVQPASTEVETSQPAPMEAETSQPAPM 160

Qy         61 EAE--------------------TSQPAPMEADTSKPAPTEAETSKPAPTEAETSQPAPN 100
              |||                    |||||||||||||||||||||||||||||||||||||
Db        161 EAETSQPAPMEAETSQPAPMEADTSQPAPMEADTSKPAPTEAETSKPAPTEAETSQPAPN 220

Qy        101 EAETSKPAPTEAETSKPAPTEAETTQLPRIQAVKTLFTTSAATEVPSTEPTTMETASTES 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 EAETSKPAPTEAETSKPAPTEAETTQLPRIQAVKTLFTTSAATEVPSTEPTTMETASTES 280

Qy        161 NESTIFLGPSVTHLPDSGLKKGLIVTPGNSPAPTLPGSSDLIPVKQCLLIILILASLATI 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 NESTIFLGPSVTHLPDSGLKKGLIVTPGNSPAPTLPGSSDLIPVKQCLLIILILASLATI 340

Qy        221 FLVCTVVLAVRLSRKTHMYPVRNYSPTEMICISSLLPEGGDGAPVTANGGLPKVQDLKTE 280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 FLVCTVVLAVRLSRKTHMYPVRNYSPTEMICISSLLPEGGDGAPVTANGGLPKVQDLKTE 400

Qy        281 PSGDRDGDDLTLHSFLP 297
              |||||||||||||||||
Db        401 PSGDRDGDDLTLHSFLP 417

Note that the SEQ ID NO: 28, which is 98.7% identical to SEQ ID NO: 41 (as further in claim 28ii), encodes SELPLG protein.  FACS analysis (Fig. 3) shows SELPLG expression on the cell surface of two selected human tumor cell lines derived from breast tissue~  MCF7 and MDA-MB-23 (Pg. 14, line 10+; Pg. 15, line 25+). 
And although Berns does not ipsis verbis teach SEQ ID NO: 41 binds to and has specificity for the tumor-associated antigen, In re Spada held that "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such, insofar that SEQ ID NO: 41 meets the limitation of “at least 90% identical”, the properties of SEQ ID NO: 41 are the same as those claimed. 
When taken with the teachings of Jensen et al., wherein Jensen teaches a method of treating a patient having  cancer, wherein said method comprises administering a pharmaceutical composition comprising a chimeric antigen receptor (CAR) that comprises an antigen binding domain, that binds to a tumor antigen expressed on the cancer cell, and (ii) a proteinic domain, wherein the proteinic domain is expressed on the surface of the cancer cells and whose expression allows for, inter alia, ablation of cells expressing the CAR and the proteinic domain, one of ordinary skill in the art would have found it prima facie obvious to use SELPLG, as taught in Berns, as the proteinic domain in the treatment of breast cancer. The skilled artisan would have found the modification prima facie obvious because Berns teaches expression of SELPLG on the cell surface of two breast cancer cell lines. A reasonable expectation of success is present in view of M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)."
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 2
Claim 32 is  rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015, previously cited) in view of  Berns et al. (WO2004012817A2, Published 2/12/2004) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view of Tamaskovic et al. (PgPub 20150284463A1, Published 10/8/2015, previously cited).
The teachings of Jensen et al. and Berns et al. are relied upon as detailed above. And although Jensen teaches the extracellular domain comprises anti-HER2 scFV, Jensen fails to teach the anti-HER2 scFV has a sequence as set forth in SEQ ID NO: 27 (as in claim 32).
Before the effective filing date of the claimed invention, Tamaskovic et al. taught a scFV binding the extracellular domain 1 of HER2. The alignment between SEQ ID NO:  27 (Qy, query) and the scFV binding the extracellular domain 1 of HER2 taught by Tamaskovic et al. (Db, database) is provided below.
RESULT 1
US-14-430-224A-66
; Sequence 66, Application US/14430224A
; Patent No. 10093740
; GENERAL INFORMATION
;  APPLICANT: Universitat Zurich
;  TITLE OF INVENTION: Bispecific HER2 ligands for cancer therapy
;  FILE REFERENCE: 95083/303.14
;  CURRENT APPLICATION NUMBER: US/14/430,224A
;  CURRENT FILING DATE: 2016-08-16
;  PRIOR APPLICATION NUMBER: PCT/EP2013/071443
;  PRIOR FILING DATE: 2013-10-14
;  PRIOR APPLICATION NUMBER: EP 13185724.5
;  PRIOR FILING DATE: 2013-09-24
;  PRIOR APPLICATION NUMBER: EP 12192465.8
;  PRIOR FILING DATE: 2012-11-13
;  PRIOR APPLICATION NUMBER: EP 12191673.8
;  PRIOR FILING DATE: 2012-11-07
;  PRIOR APPLICATION NUMBER: EP 12188598.2
;  PRIOR FILING DATE: 2012-10-15
;  NUMBER OF SEQ ID NOS: 115
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 66
;  LENGTH: 254
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: scFV A21LH, a scFV binding the extracellular domain 1 of HER2
;  OTHER INFORMATION:with a glycine serine linker connecting heavy and light chain
US-14-430-224A-66

  Query Match             99.5%;  Score 1339;  DB 1;  Length 254;
  Best Local Similarity   99.6%;  
  Matches  253;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DIVLTQTPSSLPVSVGEKVTMTCKSSQTLLYSNNQKNYLAWYQQKPGQSPKLLISWAFTR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQTPSSLPVSVGEKVTMTCKSSQTLLYSNNQKNYLAWYQQKPGQSPKLLISWAFTR 60

Qy         61 KSGVPDRFTGSGSGTDFTLTIGSVKAEDLAVYYCQQYSNYPWTFGGGTRLEIKRGGGGSG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KSGVPDRFTGSGSGTDFTLTIGSVKAEDLAVYYCQQYSNYPWTFGGGTRLEIKRGGGGSG 120

Qy        121 GGGSGGGGSGGGGSEVQLQQSGPEVVKTGASVKISCKASGYSFTGYFINWVKKNSGKSPE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGGSGGGGSGGGGSEVQLQQSGPEVVKTGASVKISCKASGYSFTGYFINWVKKNSGKSPE 180

Qy        181 WIGHISSSYATSTYNQKFKNKAAFTVDTSSSTAFMQLNSLTSEDSAVYYCVRSGNYEEYA 240
              |||||||||||||||||||||||||||||||||||||||||||||| |||||||||||||
Db        181 WIGHISSSYATSTYNQKFKNKAAFTVDTSSSTAFMQLNSLTSEDSADYYCVRSGNYEEYA 240

Qy        241 MDYWGQGTSVTVSS 254
              ||||||||||||||
Db        241 MDYWGQGTSVTVSS 254

Note the sequence of Tamaskovic et al.  is 99.5% identical to SEQ ID NO: 27 (as in claim 32). 
When taken with the teachings of Jensen et al. and Berns et al., wherein the combination teaches  administering a composition comprising, inter alia, an anti-HER2 scFV for the purposes of treating cancer, one of ordinary skill in the art would have found it prima facie obvious to substitute the anti-HER2 scFV of Jensen for the anti-HER2 scFV of Tamaskovic et al. in order to determine the therapeutic efficacy of using the anti-HER2 scFV of Tamaskovic et al. in treating cancer. A reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)." When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.  
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 3
Claim 34 is  rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015, previously cited) in view of  Berns et al. (WO2004012817A2, Published 2/12/2004) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view of Gillies (WO2010117448A2, Published 10/14/2010, previously cited).

The teachings of Jensen et al. and Berns et al. are relied upon as detailed above. And although Jensen teaches the extracellular domain comprises an anti-GD2 scFV, Jensen fails to teach the anti-GD2 scFV has a sequence as set forth in SEQ ID NO: 114 (as in claim 34).
Before the effective filing date of the claimed invention, Gillies taught a single chain variable fragment  (ScFv), which is useful for treating disialoganglioside (GD2)-expressing cancer in a subject. The alignment between SEQ ID NO:  114 (Qy, query) and the scFV protein taught by Gillies (Db, database) is provided below.
RESULT 5
AYK61989
ID   AYK61989 standard; protein; 240 AA.
XX
AC   AYK61989;
XX
DT   09-DEC-2010  (first entry)
XX
DE   Mouse immunoglobulin VH-linker-VL scFV protein SEQ ID NO:40.
XX
KW   antibody; antibody production; antibody therapy; cytostatic;
KW   dermatological; heavy chain variable region; immune stimulation;
KW   immunotherapy; light chain variable region; lung tumor; melanoma;
KW   neuroblastoma; neuroprotective; osteopathic; osteosarcoma;
KW   respiratory-gen.; single chain antibody; therapeutic;
KW   vaccine, anticancer; veterinary.
XX
OS   Mus musculus.
OS   Synthetic.
XX
CC PN   WO2010117448-A2.
XX
CC PD   14-OCT-2010.
XX
CC PF   05-APR-2010; 2010WO-US001034.
XX
PR   05-APR-2009; 2009US-0211980P.
XX
CC PA   (PROV-) PROVENANCE BIOPHARMACEUTICALS CORP.
XX
CC PI   Gillies SD;
XX
DR   WPI; 2010-N16562/72.
XX
CC PT   New immunocytokine comprises an immunoglobulin gamma heavy chain 
CC PT   comprising a Cys-Pro-X-motif or a Gly-Lys-X-motif, useful for treating 
CC PT   disialoganglioside (GD2)-expressing cancer in a dog, e.g. melanoma or 
CC PT   osteosarcoma.
XX
CC PS   Disclosure; SEQ ID NO 40; 100pp; English.
XX
CC   The present invention relates to a novel immunocytokine useful for 
CC   treating disialoganglioside (GD2)-expressing cancer in a dog, e.g. 
CC   melanoma or osteosarcoma. The immunocytokine comprises an immunoglobulin 
CC   (Ig) gamma heavy chain comprising: (a) a Cys-Pro-X-motif that has a fully
CC   defined 15 amino acid sequence (SEQ ID NO:36 AYK61985) given in the 
CC   specification and does not have a fully defined 13 amino acid sequence 
CC   (SEQ ID NO:32 AYK61981) given in the specification; and a non-human, non-
CC   rodent cytokine; or (b) a Gly-Lys-X-motif that has a fully defined 8 
CC   amino acid sequence (SEQ ID NO:39 AYK61988) given in the specification 
CC   and does not have a fully defined 8 amino acid sequence (SEQ ID NO:38 
CC   AYK61987) given in the specification; and a non-human, non-rodent 
CC   cytokine. The immunocytokine is useful in a pharmaceutical composition 
CC   for targeting a cytokine in a non-human animal, promoting ADCC in a non-
CC   human animal, potentiating a cell-directed immune response in a non-human
CC   animal, treating cancer in a non-human animal, and treating a GD2-
CC   expressing cancer in a dog. The GD2-expressing cancer is selected from 
CC   melanoma, osteosarcoma, neuroblastoma, or small cell lung cancer. The 
CC   present sequence represents a Mouse immunoglobulin VH (heavy chain 
CC   variable region)-linker-VL (light chain variable region) scFV protein 
CC   used in the preparation of pharmaceutical composition for the therapeutic
CC   purpose mentioned in the current invention.
XX
SQ   Sequence 240 AA;

  Query Match             98.9%;  Score 1248.5;  DB 17;  Length 240;
  Best Local Similarity   99.6%;  
  Matches  239;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 EVQLLQSGPELEKPGASVMISCKASGSSFTGYNMNWVRQNIGKSLEWIGAIDPYYGGTSY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLQSGPELEKPGASVMISCKASGSSFTGYNMNWVRQNIGKSLEWIGAIDPYYGGTSY 60

Qy         61 NQKFKGRATLTVDKSSSTAYMHLKSLTSEDSAVYYCVSGMEYWGQGTSVTVSSGGGGSGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKGRATLTVDKSSSTAYMHLKSLTSEDSAVYYCVSGMEYWGQGTSVTVSSGGGGSGG 120

Qy        121 GGSGGGGSDVVMTQTPLSLPVSLGDQASISCRSSQSLVHRNGNTYLHWYLQKPGQSPKLL 180
              ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGSGGGG-DVVMTQTPLSLPVSLGDQASISCRSSQSLVHRNGNTYLHWYLQKPGQSPKLL 179

Qy        181 IHKVSNRFSGVPDRFSGSGSGTDFTLKISRVEAEDLGVYFCSQSTHVPPLTFGAGTKLEL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        180 IHKVSNRFSGVPDRFSGSGSGTDFTLKISRVEAEDLGVYFCSQSTHVPPLTFGAGTKLEL 239

Although not 100% identical, the specification does not teach a patentable distinction between a sequence that is 98.9% identical and a sequence that is 100% identical (as in claim 34). 
When taken with the teachings of Jensen et al. and Berns et al., wherein the combination eaches administering a composition comprising, inter alia, an anti-GD2 scFV for the purposes of treating cancer, one of ordinary skill in the art would have found it prima facie obvious to substitute the anti-GD2 scFV of Jensen for the anti-GD2 scFV of Gillies et al. in order to determine the therapeutic efficacy of using the anti-GD2 scFV of Gillies in treating cancer. A reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)." When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.  
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 4

 Claim 35 is  rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015, previously cited) in view of  Berns et al. (WO2004012817A2, Published 2/12/2004) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view of Xie et al. (Cancer Res. 2009 Jul 15; 69(14): 5743–5751.) Gaitanaris et al. (PgPub US20130247233A1, Published 9/19/2013).
The teachings of Jensen et al. and Berns et al. are relied upon as detailed above. And although Berns et al. teach the proteinic domain is amino acid encoding p-selectin ligand (SELPLG) having nearly 99% sequence identity to SEQ ID NO: 28, Bern fails to teach the proteinic domain is SEQ ID NO: 41 (as in claim 35). 
Before the effective filing date of the claimed invention, Xie et al. taught that evidence indicates that chemo attractants such as chemokines, growth factors, and matrix metalloproteases are important in breast cancer migration and invasion during metastasis. Xie adds that this is because these ligands bind to membrane receptors on cancer cells, including G-protein coupled receptors (GPCR) (Pg. 5743, paragraph bridging Col. 1 and Col. 2).
Gaitanaris et al. taught a method of treating a subject having breast cancer, wherein said method comprises use of a GPCR polypeptide (Pg. 39, para. 391; Pg. 40, para. 404). 

RESULT 6
US-13-796-312-323
; Sequence 323, Application US/13796312
; Publication No. US20130247233A1
; GENERAL INFORMATION
;  APPLICANT: Gaitanaris, George A.
;  APPLICANT:Bergmann, John E.
;  APPLICANT:Gragerov, Alexander
;  APPLICANT:John, Hohmann
;  APPLICANT:Li, Fusheng
;  APPLICANT:Madisen, Linda
;  APPLICANT:McIlwain, Kellie L.
;  APPLICANT:Pavlova, Maria N.
;  APPLICANT:Vassilatis, Demetri
;  APPLICANT:Zeng, Hongkui
;  TITLE OF INVENTION: G PROTEIN COUPLED RECEPTORS AND USES THEREOF
;  FILE REFERENCE: NG.1.0058.US4
;  CURRENT APPLICATION NUMBER: US/13/796,312
;  CURRENT FILING DATE: 2013-03-12
;  PRIOR APPLICATION NUMBER: US 12/970,094
;  PRIOR FILING DATE: 2010-12-16
;  PRIOR APPLICATION NUMBER: US 12/243,731
;  PRIOR FILING DATE: 2008-10-01
;  PRIOR APPLICATION NUMBER: US 10/527,265
;  PRIOR FILING DATE: 2006-01-26
;  PRIOR APPLICATION NUMBER: PCT/US03/28226
;  PRIOR FILING DATE: 2003-09-09
;  PRIOR APPLICATION NUMBER: US 60/409,303
;  PRIOR FILING DATE: 2002-09-09
;  PRIOR APPLICATION NUMBER: US 60/461,329
;  PRIOR FILING DATE: 2003-04-09
;  NUMBER OF SEQ ID NOS: 1735
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 323
;  LENGTH: 373
;  TYPE: PRT
;  ORGANISM: Mus musculus
US-13-796-312-323

  Query Match             100.0%;  Score 1974;  DB 11;  Length 373;
  Best Local Similarity   100.0%;  
  Matches  373;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEDNNMLPQFIHGILSTSHSLFTRSIQELDEGATTPYDYDDGEPCHKTSVKQIGAWILPP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEDNNMLPQFIHGILSTSHSLFTRSIQELDEGATTPYDYDDGEPCHKTSVKQIGAWILPP 60

Qy         61 LYSLVFIFGFVGNMLVIIILIGCKKLKSMTDIYLLNLAISDLLFLLTLPFWAHYAANEWV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LYSLVFIFGFVGNMLVIIILIGCKKLKSMTDIYLLNLAISDLLFLLTLPFWAHYAANEWV 120

Qy        121 FGNIMCKVFTGLYHIGYFGGIFFIILLTIDRYLAIVHAVFALKARTVTFGVITSVVTWVV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FGNIMCKVFTGLYHIGYFGGIFFIILLTIDRYLAIVHAVFALKARTVTFGVITSVVTWVV 180

Qy        181 AVFASLPGIIFTKSKQDDHHYTCGPYFTQLWKNFQTIMRNILSLILPLLVMVICYSGILH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AVFASLPGIIFTKSKQDDHHYTCGPYFTQLWKNFQTIMRNILSLILPLLVMVICYSGILH 240

Qy        241 TLFRCRNEKKRHRAVRLIFAIMIVYFLFWTPYNIVLFLTTFQESLGMSNCVIDKHLDQAM 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TLFRCRNEKKRHRAVRLIFAIMIVYFLFWTPYNIVLFLTTFQESLGMSNCVIDKHLDQAM 300

Qy        301 QVTETLGMTHCCINPVIYAFVGEKFRRYLSIFFRKHIAKRLCKQCPVFYRETADRVSSTF 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 QVTETLGMTHCCINPVIYAFVGEKFRRYLSIFFRKHIAKRLCKQCPVFYRETADRVSSTF 360

Qy        361 TPSTGEQEVSVGL 373
              |||||||||||||
Db        361 TPSTGEQEVSVGL 373

Note that the GPCR polypeptide (SEQ ID NO: 323) taught by Gaitanaris is 100% identical to SEQ ID NO: 41 (as in claim 35). 
When taken with the teachings of Jensen et al. and Berns et al., wherein the combination teaches a method of treating breast cancer by administering a pharmaceutical composition comprising a chimeric antigen receptor (CAR) that comprises an antigen binding domain, that binds to a tumor antigen expressed on the cancer cell, and (ii) the SELPLG proteinic domain, wherein the proteinic domain is expressed on the surface of the cancer cells and whose expression allows for, inter alia, ablation of cells expressing the CAR and the proteinic domain, one of ordinary skill in the art would have found it prima facie obvious to substitute the SELPLG protein domain, as taught in Berns, for the GPCR proteinic domain, as taught in Gaitanaris, because Gaitanaris teaches GPCR polypeptides can be used in treatment of breast cancer and Xie establishes GPCR is expressed on the surface of breast cancer cells.
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 5
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015, previously cited) in view of  Berns et al. (WO2004012817A2, Published 2/12/2004) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view of Thompson et al. (WO2010014629A1, Published 12/11/2008, previously cited) and Stone et al (Oncoimmunology. 2012 Sep 1; 1(6): 863–873. , previously cited).
The teachings of Jensen et al. and Berns et al. are relied upon as detailed above. And although Jensen teaches a cell membrane export domain comprising a leader peptide, Jensen fails to teach the leader peptide comprises an IgK domain (as in claim 36), wherein said domain has the sequence set forth in SEQ ID NO: 42 (as in claim 37).
Before the effective filing date of the claimed invention, Thompson et al. taught a leader peptide used in a fusion protein. The alignment between SEQ ID NO:  42 (Qy, query) and the signal peptide of Thompson (Db, database) is provided below (as in claim 37).
RESULT 10
AXV15744
ID   AXV15744 standard; peptide; 22 AA.
XX
AC   AXV15744;
XX
DT   01-APR-2010  (first entry)
XX
DE   Leader peptide used in multi-specific binding protein, SEQ ID 148.
XX
KW   antianemic; antiarthritic; antiinflammatory; autoimmune disease;
KW   autoimmune hemolytic anemia; b-cell lymphoma; cytostatic; dermatological;
KW   hematological-gen.; idiopathic thrombocytopenic purpura; immunomodulator;
KW   immunosuppressive; metabolic-gen.; musculoskeletal-gen.; pemphigus;
KW   rheumatoid arthritis; signal peptide; systemic lupus erythematosus;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2010014629-A1.
XX
CC PD   04-FEB-2010.
XX
CC PF   28-JUL-2009; 2009WO-US051990.
XX
PR   28-JUL-2008; 2008US-0084209P.
XX
CC PA   (TRUB-) TRUBION PHARM INC.
XX
CC PI   Baum PR,  Grosmaire LS,  Tan P,  Thompson PA;
XX
DR   WPI; 2010-B36362/13.
XX
CC PT   New multi-specific fusion protein for treating B-cell related 
CC PT   inflammatory and malignant conditions e.g. pemphigus comprises cluster of
CC PT   differentiation 72-ligand binding domain linked to B-cell protein binding
CC PT   domain, by intervening domain.
XX
CC PS   Claim 21; SEQ ID NO 148; 112pp; English.
XX
CC   The present invention relates to novel multi-specific fusion proteins 
CC   (P1) comprising: a Cluster of Differentiation 72 (CD72)-ligand binding 
CC   domain linked via an intervening domain to a B-cell protein binding 
CC   domain. The B-cell protein binding domain is selected from fraction 
CC   crystallizable (Fc) receptor-like protein 1 (FCRL1), FCRL2, FCRL3, FCRL4,
CC   FCRL5, FCRL6, CD19, CD20, CD22, CD32b, CD37, CD79a, CD79b, CD267 or 
CC   CD269. In (P1) the CD72-ligand binding domain inhibits inflammatory, 
CC   autoimmune and hyperproliferative activity associated with CD72 and 
CC   promotes cell cycle arrest and apoptosis. (P1) are useful for treating a 
CC   subject with a B-cell related inflammatory or malignant condition 
CC   selected from rheumatoid arthritis, pemphigus, systemic lupus 
CC   erythematosus, idiopathic thrombocytopenic purpura, autoimmune hemolytic 
CC   anemia; B-cell cancers e.g. B-cell lymphomas (such as Hodgkin's disease, 
CC   non-Hodgkin's lymphoma, and central nervous system lymphomas), leukemias 
CC   (e.g. acute and chronic lymphoblastic leukemia, hairy cell leukemia, and 
CC   chronic myoblastic leukemia), myelomas (e.g. multiple myeloma), 
CC   lymphoplasmacytic lymphoma, and Burkitt lymphoma/leukemia; and autoimmune
CC   diseases e.g. osteoarthritis, polychondritis, psoriatic arthritis, 
CC   psoriasis, dermatitis, polymyositis/dermatomyositis, inclusion body 
CC   myositis, toxic epidermal necrolysis, systemic scleroderma and sclerosis,
CC   CREST syndrome, inflammatory bowel disease, Crohn's disease, ulcerative 
CC   colitis, respiratory distress syndrome, adult respiratory distress 
CC   syndrome, meningitis, encephalitis, uveitis, colitis, glomerulonephritis,
CC   allergic conditions, eczema, asthma, atherosclerosis, autoimmune 
CC   myocarditis, leukocyte adhesion deficiency, discoid lupus, lupus 
CC   myelitis, lupus cerebritis, juvenile onset diabetes, multiple sclerosis, 
CC   allergic encephalomyelitis, neuromyelitis optica, rheumatic fever, 
CC   Sydenham's chorea, acute and delayed hypersensitivity, tuberculosis, 
CC   sarcoidosis, Wegener's granulomatosis, Churg-Strauss disease, 
CC   agranulocytosis, vasculitis, aplastic anemia, pernicious anemia, pure red
CC   cell aplasia, Factor VIII deficiency, hemophilia A, autoimmune 
CC   neutropenia, pancytopenia, leukopenia, diseases involving leukocyte 
CC   diapedesis, central nervous system (CNS) inflammatory disorders, multiple
CC   organ injury syndrome, myasthenia gravis, anti-phospholipid antibody 
CC   syndrome, allergic neuritis, Behcet disease, Castleman's syndrome, 
CC   Goodpasture's syndrome, Lambert-Eaton myasthenic Syndrome, Raynaud's 
CC   syndrome, Sjoegren's syndrome, Stevens-Johnson syndrome, organ transplant
CC   rejection, graft versus host disease, autoimmune polyendocrinopathies, 
CC   Reiter's disease, stiff-man syndrome, giant cell arteritis, IgM mediated 
CC   neuropathy, Henoch-Schonlein purpura, autoimmune thrombocytopenia, 
CC   autoimmune orchitis and oophoritis, primary hypothyroidism, autoimmune 
CC   thyroiditis, Hashimoto's thyroiditis, Addison's disease, Grave's disease,
CC   autoimmune polyglandular syndromes, type I diabetes, Sheehan's syndrome, 
CC   autoimmune hepatitis, bronchiolitis obliterans, Guillain-Barre syndrome, 
CC   Takayasu's arteritis, Kawasaki's disease, polyarteritis nodosa, 
CC   ankylosing spondylitis, Berger's disease, primary biliary cirrhosis, 
CC   Celiac sprue, cryoglobulinemia, coronary artery disease, familial 
CC   Mediterranean fever, microscopic polyangiitis, and thromboangiitis 
CC   obliterans. The present sequence is a leader peptide which can be used in
CC   the fusion proteins of the invention to facilitate secretion of the 
CC   fusion protein.
XX
SQ   Sequence 22 AA;

  Query Match             100.0%;  Score 103;  DB 17;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDFQVQIFSFLLISASVIMSRG 22
              ||||||||||||||||||||||
Db          1 MDFQVQIFSFLLISASVIMSRG 22

Stone et al. teach the sequence above encodes the human Ig Kappa antibody leader sequence (as in claim 36) (Pg. 870, Col. 2, last paragraph).
When taken with the teachings of Jensen et al and Berns et al.., wherein Jensen et al. teach inclusion of a leader peptide sequence to enhance surface expression, one of ordinary skill in the art would have found it prima facie obvious to use the human IgKappa antibody leader sequence of Thompson et al. with a reasonable expectation of success. A reasonable expectation of success is present as Thompson notes that that the leader peptide can be used in a fusion protein to facilitate secretion of the fusion protein.
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 6
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015, previously cited) in view of  Berns et al. (WO2004012817A2, Published 2/12/2004) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view of Savelyevaet al. (PgPub US20160015796A1, Filed 3/11/2014, previously cited).

The teachings of Jensen et al. and Berns et al. are relied upon as detailed above. And although Jensen teaches a pharmaceutical composition for the treatment of cancer, Jensen fails to teach the pharmaceutical composition is a vaccine composition (as in claim 49).
Before the effective filing date of the claimed invention, Savelyevaet al. taught a cancer vaccine against Her2/Neu positive cancers. Savelyevaet adds that the cancer vaccine contains the protein antigen and suitable adjuvants and/or pharmaceutically acceptable excipients (Pg. 2, para. 13).  Specifically, Savelyevaet teaches the human HER2 protein of 1255 amino acids (SEQ ID NO: 18) has an N-terminal extracellular domain that is defined herein as to extend up to and including amino acid 653, a transmembrane domain of amino acids 654 to 675, and a C-terminal intracellular domain (ICD) from amino acids 676 to 1255 of SEQ ID NO: 18 (Pg. 6, para. 82). Savelyevaet notes that the cancer vaccines of the invention have the ability to induce a broad polyclonal antibodies response to human HER2 ECD, plus to recruit foreign T-cell help to enhance the humoral response via conjugation to a carrier such as tetanus Fragment C or plant RNA virus particles. Continuing, Savelyevaet teaches the present invention not only provides preventive effects for cancer development, but also therapeutic effects by vaccination when tumors have already developed. No such therapeutic effects were achieved in the prior art (Pg. 3, para. 45).
When taken with teachings of Savelyevaet al., on of ordinary skill in the art would have found it prima facie obvious to design a cancer vaccine as opposed to the protein based CAR and genetic tag therapeutic of Jensen et al. The skilled artisan would have found it prima facie obvious to do in order to take advantage of the benefits of cancer vaccines as outlined by Savelyevaet et al. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Allowable Subject Matter
Claims 38-39 and 41-42 are free of the art.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632